DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a continuation of 16/680,092 filed 11/11/2019 now U.S. Patent 10,972,719.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfieri (U.S. Publication 2015/0138065) and Jang (U.S. Publication 2018/0239425).
In reference to claim 1, Alfieri disclose a method for a head-mounted display (HMD) (see paragraphs 1, 19, 37 and Figures 1 and 3 wherein Alfieri discloses a head-mounted integrated 
calibrating the HMD for a user wearing the HMD (see paragraph 28 wherein Alfieri discloses the HMII allowing for adjustability such that left and right eye displays can be positioned to match variations in eye separate between different users which the Examiner interprets equivalent to Applicant’s “calibrating.”), by: 
determining iris positions of the user, and 
mapping each image sensor in an image sensor array of the HMD to a corresponding pixel of a display of the HMD (see paragraphs 19, 21-22, 26, 65 #112, 114 of Figure 1 and #104, 106 of Figure 2 wherein Alfieri discloses the HMII specifically comprising both left and right look-front cameras that are each oriented such that their field of views are used to detect and identify user gestures.  Alfieri explicitly discloses presenting the view of such cameras onto respective left and right-eye displays.  Note, it is clear that since Alfieri discloses multiple cameras, in particular cameras for left and right viewpoints of the HMII in the disclosed orientation as shown in at least Figure 1 and further that such cameras are used to identify gestures in real-time with the capabilities of employing the HMII in augmented reality applications (see at least paragraph 26), the Examiner interprets the cameras at least inherently “mapping each image sensor…to a corresponding pixel of a display.”), based on the iris positions determined for the user; and 
forming live video by the HMD via the image sensor array, by: capturing image data using the image sensors in the image sensor array, and coloring the pixels of the display based on the image data and the mapping (see at least paragraphs 22, 26, 28, 65 and #104, 106 of Figure 2 
Alfieri does not however explicitly disclose calibrating the HMII for a user such that the iris positions of a user are utilized.  Jang discloses methods for displaying virtual images via an electronic device and more particularly an HMD (head mounted display) (see paragraphs 2-6 and 43).  Jang discloses the device comprising at least one camera module that obtains an iris image and alternatively comprises a sensor module comprising an iris sensor that varies the displaying of the virtual image based upon analyzation of the use’s eye data (see paragraphs 53, 62, 69-70 and Figures 1-3).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the iris captured image displaying techniques of Jang with the head-mounted image display techniques of Alfieri in order to better adjust and adapt display outputs in a head-mounted type display as per a user’s unique eye variables such as current gaze, eye size, etc. (see at least paragraphs 69-70 of Jang) resulting in a greater user enjoyable experience via unique customizability.
In reference to claims 2 and 3, Alfieri and Jang disclose all of the claim limitations as applied to claim 1 above.  Since Alfieri explicitly discloses presenting the view of such left look-front and right look-front cameras onto left-eye and right-eye displays respectively (see at least paragraph 22 and #104, 106 of Figure 2), the Examiner at least inherently interprets all pixels of respective left-eye and right-eye displays are mapped to each respective left look-front and right look-front camera.

In reference to claim 6, Alfieri and Jang disclose all of the claim limitations as applied to claim 1 above.  Alfieri explicitly discloses presenting the view of such left look-front and right look-front cameras onto left-eye and right-eye displays respectively (see at least paragraph 22 and #104, 106 of Figure 2).  Alfieri discloses the capabilities of employing the HMII in 
In reference to claim 7, claim 7 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the rationale as applied to the above rejection of claim 1, claim 7 further recites, “A non-transitory computer-readable media storing computer instructions for a head-mounted display (HMD) that, when executed by one or more processors…”  Alfieri discloses the HMII processing techniques performed via a program product for use with a computer system, the program contained within a variety of computer-readable storage medium for execution by the computer system (see paragraphs 48 and 67).  Jang discloses the invention implementing via a processor that controls overall operation using a program stored in a memory (see paragraphs 47-49).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 9 and 10 of U.S. Patent No. 10,972,719. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1, which are not explicitly recited in the combination of Patent claims 1, 6, 7, 9 and 10 would have been obvious to one of ordinary skill in the art and/or would have been interpreted equivalent to those limitations recited in the Patent as seen to one of ordinary skill in the art.

Application No. 17/179,241 – Claim 1
U.S. Patent 10,972,719 – Claims 1, 6, 7, 9, 10
A method for a head-mounted display (HMD), comprising: (line 1)
A head-mounted display (HMD), comprising: (line 1)
calibrating the HMD for a user wearing the HMD, by: determining iris positions of the user, and mapping each image sensor in an image sensor array of the HMD to a corresponding pixel of a display of the HMD, based on the iris positions determined for the user; and (lines 2-6)
The head-mounted display of claim 1, wherein the HMD is calibrated for the user to determine a mapping between image sensors of the image sensor array and pixels of the display. (lines 1-4 of claim 9)

The head-mounted display of claim 9, wherein the calibration measures the iris positions of the user, and the mapping is based on the iris positions of the user. (lines 1-3 of claim 10)

forming live video by the HMD via the image sensor array, by: capturing image data using the image sensors in the image sensor array, and coloring the pixels of the display based on the image data and the mapping. (lines 7-9)
an image sensor array, including: (line 2)
a left portion of the image sensor array comprised of a plurality of left image sensors configured to capture image data to form live video from a perspective of a left eye of a user, a right portion of the image sensor array comprised of a plurality of right image sensors configured to capture image data to form live video from a perspective of a right eye of the user (lines 3-10)

The head-mounted display of claim 1, wherein every pixel of the display of the HMD is mapped to a separate image sensor in the image sensor array. (lines 1-3 of claim 6)
 
The head-mounted display of claim 6, wherein image data captured by each of the left image sensors and each of the right image sensors is used to color the pixel to which the image sensor is mapped. (lines 1-4 of claim 7)


	Although the instant application claim is not identical to the combination of Patent claims 1, 6, 7, 9 and 10, the instant application claim is anticipated by all that is claimed by the Patent claims.  That is, although the Patent claims recite an apparatus/device type claim while the .
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 9 and 10 of U.S. Patent No. 10,972,719 in view of Alfieri (U.S. Publication 2015/0138065).  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 7, which are not explicitly recited in the combination of Patent claims 1, 6, 7, 9 and 10 and that which is taught by Alfieri would have been obvious to one of ordinary skill in the art and/or would have been interpreted equivalent to those limitations recited in the Patent as seen to one of ordinary skill in the art.
The following is a claim comparison of claim 7 of the instant application and claims 1, 6, 7, 9 and 10 of U.S. Patent 10,972,719:
Application No. 17/179,241 – Claim 7
U.S. Patent 10,972,719 – Claims 1, 6, 7, 9, 10
A non-transitory computer-readable media storing computer instructions for a head- mounted display (HMD) that, when executed by one or more processors, cause the one or more processors to perform the steps of: (lines 1-3)
A head-mounted display (HMD), comprising: (line 1)
calibrating the HMD for a user wearing the HMD, by: determining iris positions of the user, and mapping each image sensor in an image sensor array of the HMD to a corresponding pixel of a display of the HMD, based on the iris positions determined for the user; and (lines 4-8)
The head-mounted display of claim 1, wherein the HMD is calibrated for the user to determine a mapping between image sensors of the image sensor array and pixels of the display. (lines 1-4 of claim 9)

The head-mounted display of claim 9, wherein the calibration measures the iris positions of the user, and the mapping is based on the iris positions of the user. (lines 1-3 of claim 10)


an image sensor array, including: (line 2)
a left portion of the image sensor array comprised of a plurality of left image sensors configured to capture image data to form live video from a perspective of a left eye of a user, a right portion of the image sensor array comprised of a plurality of right image sensors configured to capture image data to form live video from a perspective of a right eye of the user (lines 3-10)

The head-mounted display of claim 1, wherein every pixel of the display of the HMD is mapped to a separate image sensor in the image sensor array. (lines 1-3 of claim 6)
 
The head-mounted display of claim 6, wherein image data captured by each of the left image sensors and each of the right image sensors is used to color the pixel to which the image sensor is mapped. (lines 1-4 of claim 7)


	Although the instant application claim is not identical to the combination of Patent claims 1, 6, 7, 9 and 10, the instant application claim is anticipated by all that is claimed by the Patent claims.  The combination of the Patent claims differs from instant application claim 7 in that claim 7 recites a computer-readable medium type claim.  Alfieri discloses head-mounted integrated interface processing techniques performed via a program product for use with a computer system, the program contained within a variety of computer-readable storage medium for execution by the computer system.  Therefore, it would have been obvious to modify the apparatus type claims of the Patent in order to incorporate a computer-readable storage medium comprising the program for computer execution techniques of Alfieri.  Motivation to perform such a modification would be to allow for a wider range of devices to execute the techniques of the invention by allowing for execution of invention via software techniques performed by common processing devices such as computers.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Miller et al. (U.S. Publication 2019/0243448)
Miller et al. discloses a display system including a head-mounted display configured to project light to an eye of a user to display virtual image content.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             

or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
11/4/21